Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 and 16-20, in the reply filed on 8/30/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-11 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Anatole et al. (US 2015/0253585).
Claim 1: Anatole et al. discloses an optical element including an optical lens (12, 26; ¶¶ 66-68), and a holder (25).
Claims 4, 6 and 16-20: Anatole et al. discloses markings representing codes and additional parts (21-23; abstract; figs. 3-4; ¶ 61).

Claims 8-9: Anatole et al. discloses the holder including a position reference element and adapted to orient the optical lens along at least one axis (fig. 3).
Claims 10-11: Anatole et al. discloses the lens being an ophthalmic lens having an optical center (21; ¶¶ 57, 61).

Claims 1-3, 5-11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Green (US 2004/0002293).
Claim 1: Green et al. discloses an optical element including an optical lens (34; fig. 2), and a holder (36; fig. 2).
Claims 2-3: Green et al. discloses the holder including two parts connected by a frangible portion (36, 38; fig. 2).
Claim 5: Green et al. discloses the holder surrounding the lens (fig. 2).
Claims 6-7 and 18-20: Green et al. discloses the holder including an additional part being a partial ring (38).
Claims 8-9: Green et al. discloses the holder including a position reference element and adapted to orient the optical lens along at least one axis (fig. 2).
Claims 10-11: Green et al. discloses the lens being an ophthalmic lens having an optical center (figs. 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY W THROWER/Primary Examiner, Art Unit 1742